Name: Council Regulation (EC) No 3260/94 of 22 December 1994 amending Regulation (EC) No 3691/93 laying down, for 1994, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339/14 Official Journal of the European Communities 29. 12. 94 COUNCIL REGULATION (EC) No 3260/94 of 22 December 1994 amending Regulation (EC) No 3691/93 laying down, for 1994, certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway Norway (3), the parties have had further consultations on their reciprocal fishing rights for 1 994 ; Whereas these consultations have been concluded and, as a result, the abovementioned catch quota allocated to Norway has been increased ; Whereas it is for the Council to lay down the specific conditions under which such catches must be taken, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 3691 /93 (2) allocates, for 1994, certain catch quotas to vessels flying the flag of Norway in Community waters ; Whereas a catch quota of 20 000 tonnes of sprat was allo ­ cated to Norway in ICES division IV for 1994 ; whereas, in order to maintain the balance in the reciprocal fishing rights following an increase in the Community catch possibilities in Norwegian waters, it is appropriate to increase this quantity ; Whereas, in accordance with the procedure provided for in Article 2 of the Fisheries Agreement between the Euro ­ pean Economic Community and the Kingdom of HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EC) No 3691 /93, the figures relating to sprat in ICES division IV are hereby replaced by those set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER o OJ No L 389, 31 . 12. 1992, p. 1 . (2) OJ No L 341 , 31 . 12. 1993, p. 96. (3) OJ No L 226, 29. 8 . 1980, p. 48 . 29. 12. 94 Official Journal of the European Communities No L 339/15 ANNEX Norwegian catch quotas for 1994 (in metric tonnes, fresh round weight) Species Area within which fishing is authorized Quantity Sprat ICES IV 24 000